Citation Nr: 0422612	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  93-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating determination 
of the Des Moines, Iowa, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Any current psychiatric disorder, including PTSD, is 
unrelated to the veteran's period of service.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In the September 1992 rating determination, the March 1993 
statement of the case (SOC), and the August 1993, February 
2004 and April 2004 supplemental statements of the case 
(SSOCs), the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim.

In an April 2003 letter, the RO informed the appellant of the 
VCAA.  It specifically notified him about VA's duty to assist 
him in obtaining evidence about his claim, 
Advised him of what evidence was needed to substantiate his 
claim, what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a December 2003 letter, the RO again informed the veteran 
of the VCAA.  It specifically notified him of VA's duty to 
assist him in obtaining evidence, what was still needed from 
the veteran, where the veteran should send information, where 
to contact VA, how the veteran could help VA, what the RO had 
received, what VA was responsible for getting, what VA would 
make reasonable efforts to obtain, what the evidence had to 
show to establish entitlement, and how VA would help obtain 
the evidence.

The letter also advised the veteran to send the RO any 
additional evidence, including name and location of medical 
treatment during service, statements from persons aware of 
his disability in service, statements from service medical 
personnel, employment physical examinations, medical evidence 
from hospitals, clinics and private physicians of treatment 
since military service, pharmacy prescription records and 
insurance examination reports, and requested that the veteran 
tell the RO about any additional information or evidence he 
wanted VA to try to get for him.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in September 1992, more than 8 years prior to the enactment 
of the VCAA.  Therefore, the veteran did not receive a VCAA 
notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is harmless error and is not prejudicial 
to the veteran.  The VCAA notice was provided by the RO prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

It is also noted that the veteran's claim was readjudicated 
after providing the veteran VCAA notice and affording him the 
opportunity to respond.

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the veteran has been scheduled for 
multiple VA medical examinations in connection with his 
claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  




Factual Background

The veteran had active service from November 1968 to February 
1970.  His DD 214 reflects that he received the National 
Defense Service Medal, the Sharpshooter Medal, and the 
Parachute Badge.  The veteran was also noted to have lost a 
total of 188 days under Title 10, United States Code, Section 
972.  He was discharged under honorable conditions.  

A review of the veteran's service medical records reveals 
that normal psychiatric findings were reported at the time of 
the veteran's service entrance examination.  On his service 
entrance report of medical history, the veteran checked the 
"no" boxes when asked if had or had ever had frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  Normal psychiatric findings 
were reported at the time of the veteran's February 1970 
service separation examination.  The veteran checked the 
"no" boxes when asked if he had or had ever had frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.

Service medical records do not reflect any complaints of, or 
treatment for, psychiatric problems in service.  

In July 1992, the veteran requested service connection for 
PTSD.  

In a July 1992 letter, the RO requested that the veteran 
provide a detailed description of the incidents which he 
claimed served as stressors for his claim of service 
connection for PTSD.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was hospitalized from March 24, 1992, to 
April 17, 1992.  While hospitalized the veteran underwent a 
VA psychiatric evaluation.  Axis I diagnoses were cocaine 
dependence, continuous; alcohol abuse; and nicotine 
dependence, continuous. Axis II diagnosis was antisocial 
personality disorder.  

The veteran was again hospitalized from June 10, 1992, to 
June 30, 1992.  Axis I diagnoses were cocaine dependence, 
continuous; alcohol abuse, episodic; tobacco dependence, 
continuous; and bipolar disorder. Axis II diagnosis was 
antisocial personality disorder.  

In his April 1993 substantive appeal, the veteran indicated 
that his mental illness was evident both before and during 
service.  He noted having mood swings during basic training.  
He stated that his conduct during service and his inability 
to conform to military life proved he had a mental illness.  
He noted that his days lost in service were due to his 
inability to focus.  

In July 1995, the Board remanded this matter for further 
development to include a VA psychiatric examination.  

The veteran failed to report for a scheduled January 1996 VA 
examination.  The examination was rescheduled for February 
22, 1996, and the veteran again failed to report.  The 
veteran again failed to report for June 1996 and May 1997 VA 
examinations. 

VA treatment records reveal that the veteran was admitted to 
the psychological residential rehabilitation treatment 
program in December 2002 and was discharged from that program 
in February 2003.  He underwent a VA psychological 
examination in January 2003.  The veteran was noted to have 
been a noncombat veteran.  At the time of the examination, 
the veteran reported having a lonely childhood and hanging 
around and getting into trouble with gangs.  He spent most of 
his teenage years at a Youth Center because of his gang 
involvement.  He described numerous crimes related to his 
gang activity.  

The veteran noted that he completed basic training but stated 
that he had the "wrong attitude".  He reported that he was 
given several Article 15s and that it was his belief that 
this was the onset of his bipolar disorder.  The veteran 
described an incident where a fellow soldier ran out of the 
barracks on fire with his skin burning and bubbling.  He 
noted that this incident changed his life.  He indicated that 
the drill instructors covered the soldier with a blanket.  He 
stated that it was the most horrible thing that he had ever 
seen.  The veteran stated that he was unsure whether the 
individual died.  He further noted that he was not involved 
in putting out the fire and that he did not know the 
individual's name.  

He also reported having been horribly embarrassed by the 
drill instructor when going through gas chamber training.  
The veteran also noted going through some "tiger land" 
training, which was given to veterans prior to going to 
Vietnam.  He stated that he was quite scared throughout this 
training.  He also noted being afraid of heights and having 
frozen at the door of the airplane on his first jump.  The 
veteran reported going AWOL upon his return to Chicago to be 
with his wife.  He noted that everyone that he was in jump 
school with went to Vietnam.  He indicated that he was 
eventually arrested and court martialed and discharged under 
honorable conditions.  

The veteran noted that he masked any mental illness through 
the use of drugs.  He stated that it was more acceptable to 
be diagnosed with drug abuse than mental illness in the black 
community.  

The examiner opined that it was more likely than not that the 
veteran had PTSD symptoms and bipolar related problems prior 
to his entry into service.  The examiner further noted that 
when reviewing the veteran's PTSD symptoms it was quite 
apparent that he had multiple symptoms of PTSD but it was his 
professional opinion that these PTSD symptoms were more 
likely related to his traumatic experiences prior to entering 
service.  He further observed that the one experience of 
seeing a man on fire in basic training was not significant 
enough to warrant a diagnosis of PTSD related to his time in 
service.  

Axis I diagnoses were PTSD, delayed onset, chronic and prior 
to military service; bipolar disorder, most current episode, 
hypomanic; alcohol dependence in early remission; and 
multiple substance abuse and dependence in early remission.  

In treatment records dated January 15, January 23, and 
February 7, 2004, the veteran was diagnosed with bipolar II 
disorder, alcohol dependence, nicotine dependence, cannabis 
dependence, cocaine dependence, chronic PTSD (onset prior to 
military service but worsened by it), and personality 
disorder, not otherwise specified.  

In an April 2003 letter, the RO again requested that the 
veteran provide specifics about his claimed PTSD stressors.  
The veteran did not respond.  

In February 2004, the RO requested that the veteran be 
scheduled for a VA examination.  The examiner was 
specifically requested to render an opinion as to whether the 
veteran's PTSD was permanently worsened by his period of 
service.  
The veteran failed to report for scheduled VA examinations in 
February, March, and April 2004.  

Analysis

There is no evidence of record of any findings of psychiatric 
problems in service or in the years immediately following 
service.  The veteran was not diagnosed with bipolar disorder 
until 1992.  Even assuming that the veteran had bipolar 
disorder prior to service, as reported by the VA psychologist 
in his January 2003 report, there is no evidence of any 
increase or aggravation of any psychiatric problems during 
the veteran's period of service.  

The Board is sympathetic to the veteran's belief that bipolar 
disorder had its inception in and is related to service; 
however, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, there has 
been no objective medical evidence submitted relating any 
current bipolar disorder to his period of service.

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating the onset of any current 
bipolar disorder to service are in conflict with the 
inservice treatment records and the lack of treatment for any 
psychiatric disorder in the years immediately following 
service.  

At this time, the Board is presented with lay assertions of 
bipolar disorder due to service.  However, no psychiatric 
disorder was identified during service or in proximity to 
service, and there has been no competent evidence presented 
linking any current bipolar disorder to the veteran's period 
of service.  The preponderance of the evidence is against the 
claim of service connection for bipolar disorder and there is 
no doubt to be resolved.

The Board further observes that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

As to the issue of whether service connection is warranted 
for PTSD, the Board observes that in January 15, January 23, 
2003, and February 7, 2003, treatment records, the veteran 
was diagnosed as having chronic PTSD (onset prior to military 
service but worsened by it).

In contrast, the Board notes that at the time of a 
comprehensive January 2003 VA psychological evaluation, the 
examiner stated that it was more likely than not that the 
veteran had PTSD symptoms prior to his entry into service.  
The examiner further indicated that when reviewing the 
veteran's PTSD symptoms it was quite apparent that the 
veteran had multiple symptoms of PTSD but it was his 
professional opinion that these PTSD symptoms were more 
likely related to his traumatic experiences prior to entering 
service.  The examiner rendered a diagnosis of PTSD, delayed 
onset, chronic and prior to military service. 

He further stated that this noncombat veteran appeared to 
meet the criteria for PTSD but this was based upon multiple 
traumatic experiences prior to entering the military in 1968.  
He also indicated that the one experience of seeing a man on 
fire in basic training was not significant enough to warrant 
a diagnosis of PTSD related to his time in service.

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, is not 
sufficient to establish an alleged stressor.  There must be 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the veteran's lay 
testimony concerning the noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  In this regard, VA "is 
not required to accept doctors' opinions that are based upon 
the appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

No stressor occurred during a combat situation as the veteran 
was never in combat.  Consequently, since his reported 
stressor is not combat related, his lay testimony, by itself, 
is not sufficient to establish the alleged stressor.  
Accordingly, the Board must determine whether service records 
or other independent credible evidence corroborate the 
alleged stressor.  VA is not required to accept the veteran's 
uncorroborated account of a stressor.

The veteran's principal alleged stressor involves his 
witnessing a soldier run out of the barracks on fire.  He has 
indicated the incident may have caused the soldier's death 
but he was unsure.  The veteran has been asked to provide 
details about this incident on numerous occasions but has 
failed to do so.  Moreover, the veteran indicated that he did 
not know the individual's name.

The Board is aware that VA clinicians have rendered a 
diagnosis of PTSD.  However, the diagnosis that the veteran's 
PTSD increased in severity during service was based on the 
veteran's unverified history of the principal alleged 
stressor, identified as seeing a fellow soldier on fire.  As 
previously discussed, the alleged stressor could not be 
verified by evidence independent of the veteran's assertions.  
The Board is not required to grant service connection for 
PTSD because a physician accepted as credible the veteran's 
description of his service experiences and diagnosed PTSD.  
See Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, the 
January 2003 examining physician stated that it was his 
belief that the one experience of seeing a man on fire in 
basic training was not significant enough to warrant a 
diagnosis of PTSD related to his time in service.

With regard to the veteran's claim that he was horribly 
embarrassed by the drill instructor, the Board has asked the 
veteran to provide detailed information about the alleged 
incident on numerous occasions and he has failed to do so.

In sum, there has been no independent verification of the 
veteran's claimed stressors.  The RO asked the veteran to 
provide a detailed statement on numerous occasions but he has 
not done so.  Moreover, the veteran has been repeatedly 
scheduled for VA examinations and has failed to report for 
these examinations.  

For all the foregoing reasons, the claim for service 
connection for a psychiatric disorder, to include PTSD, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal. 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



